DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0015960, filed on 02/10/2020.
Information Disclosure Statement
The information disclosure statements filed 02/08/2021; 0209/2021; 08/19/2021; and 03/02/2022 have been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US Pub 2019/0033928 A1).
Regarding claim 9; Seo teaches a method for controlling an electronic device including a first housing (Fig.2, an electronic device comprises a first housing accommodating a display panel 210) and 25a second housing (Fig.2, a second housing accommodates an input device 200), the method comprising: 
obtaining first information about movement of the electronic device using a first sensor disposed in the first housing (Figs.2,3; para. [0034,0049-0050], obtaining first information about movement of the electronic device using first sensor module 203 (e.g., acceleration sensor) included in the display device 201); 471235-1328 (SP20288-US) 
obtaining second information about the movement of the electronic device using a second sensor disposed in the second housing (Figs.2,3; para. [0034,0049-0050], obtaining second information about movement of the electronic device using second sensor module 205 (e.g., acceleration sensor) included in the input device 200); 
determining a type of the movement of the electronic device based on at least one of the first information or the second information (para. [0049-0054], a folding state of the electronic device can be determined by using the sensing data from the sensor module which may include an acceleration sensor); 
5determining an arrangement state of the electronic device associated with an angle formed by the first housing and the second housing of the electronic device based on a comparison of the first information and the second information (Fig.2, a folding state of the electronic device associated with an angle formed between the display panel 201 and the input device 200 can be determined by comparing sensing data (e.g., Y-axis sensing data) obtained from the first sensor module 203 and the second sensor module 205. For example, para. [0050-0053], a first folding state 210 is a state in which the display side of the display device 201 and the input side (e.g., a side having a keypad) of the input device 200 are folded to face each other. The first folding state is determined based on a determination that Y-axis sensing data of the first sensor module has a negative value similar to the acceleration of gravity while Y-axis of the second sensor module has a positive vale. In a second folding state, Y-axis sensing data of the first sensor module is less than that in the first folding state 210 while Y-axis sensing data of the second sensor module has a positive value. In a third folding state, Y-axis sensing data of the first sensor module has a positive value while Y-axis sensing data of the second sensor module has a negative value similar to acceleration of gravity. Accordingly, Seo discloses that the folding state of the electronic device is determined by comparing Y-axis sensing data (e.g., magnitude and direction) measured from the first sensor module and the second sensor module); and 
providing a command to control an application processor (AP) (para. [0026], a first processor 121 includes a CPU and an application processor (AP)) based on the determined type of the movement of the electronic device and the determined arrangement 10state of the electronic device (para. [0059], the second processor 123 may deliver a determination result (e.g., sensing data) to the first processor 121. In addition, Fig.4, para. [0081-0084], in operation 407 when sensing data meet a predetermined condition (e.g., fourth folding state 240 in which the display device 160 is folded back to an input side of the input device 150), the input device 150 is switched to an external input mode. Accordingly, the first processor 121 may turn off the display device and may become inactive).
Regarding claim 15; Seo teaches the method of claim 9 as discussed above. Seo further teaches when the first sensing data and the second sensing data about at least one axis of the plurality of axes have a similarity less than a first threshold value (Fig.2, para. [0050-0053], Seo discloses four folding states (210 to 240). Seo discloses a method of measuring first Y-axis sensing data from the first sensor module 230 and second Y-axis sensing data from the second sensor module 205 to determine a relative orientation of the display device 201 and the input device 200. A similarity between the first sensing data and the second sensing data can be interpreted as a difference (or how close) between a magnitude of the first Y-axis sensing data and a magnitude of the second Y-axis sensing data. Seo discloses a first folding state 210 in which the display side of the display device 201 and the input side (e.g., a side having a keypad) of the input device 200 are folded to face each other. In this first folding state, first Y-axis sensing data from the first sensor module 203 and second Y-axis sensing data from the second sensor module 205 would have the same magnitude as the magnitude of the acceleration of gravity . However, the Y-axis sensing data of the first sensor module 203 has a negative value while the second Y-axis sensing data of the second sensor module 205 has a positive value. In other words, in the first folding state 210, the first sensing data and the second sensing data have a highest similarity (i.e., substantially same magnitude) and highest symmetry (i.e., opposite direction). The similarity of the first sensing data and the second sensing data in the first folding state can be considered as a first threshold value. In the second folding state 220, Y-axis sensing data of the first sensor module is less than that in the first folding sate (para. [0051]). It means that similarity of the first sensing data and the second sensing data in the second folding state 220 is less than the similarity in the first folding state 210 (i.e., first threshold value)) and a symmetry less than a second threshold value (Fig.2, para. [0050], in first folding state 210, the first Y-axis sensing data of the first sensor module has a negative value similar to the acceleration of gravity while the second Y-axis sensing data of the second sensor module has a positive value. As such, a first symmetry of the first Y-axis sensing data and the second Y-axis sensing data in the first folding state is highest (i.e., the first and second Y-axis sensing data have similar magnitude and opposite direction). The first symmetry is considered as a second threshold value. In a second folding state 220, the first Y-axis sensing data has a magnitude less than the acceleration of gravity and has a negative value. Therefore, a second symmetry of the first and second Y-axis sensing data in the second folding state 220 is less than that in the fourth folding state 240 which is the second threshold value), the first processor determines that the arrangement state of the electronic device is an intermediate state in which the first housing and the second housing form a third angle that is greater than or equal to a second angle and is less than a first angle (Fig.2, the second folding state 220 is considered an intermediate state in which an angle between the display device 201 and the input device 200 (e.g., 90 degrees) is greater than a first angle in the first folding state 210 (i.e., zero degree) and less than a second angle in the fourth folding state 240 (i.e., 360 degrees)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,8,10,15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub 2019/0033928 A1) in view of Chun et al. (US Pub 2017/0075640 A1).
Regarding claim 1; Seo teaches an electronic device (an electronic device 101, Figs.1-3), comprising: 
a housing (the electronic device comprises a housing, Figs.1-3) including a first housing (a first housing contains a display panel 201) and a second housing (a second housing contains an input device 200) rotatably connected to the first housing (Fig.2, para. [0048], the display device 201 rotates by 360 degrees relative to the input device 200 via a hinge connection portion); 
a first sensor (a first sensor module 203, Fig.2) disposed in the first housing (Fig.2); 
a second sensor (a second sensor module 205, Fig.2) disposed in the second housing (Fig.2); 
a first processor (a second processor 123, Fig.3); and 
a second processor (a first processor 121), wherein the first processor is configured to: 
obtain, via the first sensor, first information about movement of the electronic device (Fig.3, para. [0027,0059], the second processor 123 receives sensing data from a sensor module 176 including the first sensor module 203), 
obtain, via the second sensor, second information about the movement of the electronic device (Fig.3, para. [0027,0059], the second processor 123 receives sensing data from a sensor module 176 including the second sensor module 205), 
determine a type of the movement of the electronic device based on at least one of the first information or the second information (para. [0049-0054], a folding state of the electronic device can be determined by using the sensing data from the sensor module which may include an acceleration sensor), 
determine an arrangement state of the electronic device associated with an angle formed by the first housing and the second housing of the electronic device, based on a comparison of the first information and the second information (Fig.2, a folding state of the electronic device associated with an angle formed between the display panel 201 and the input device 200 can be determined by comparing sensing data (e.g., Y-axis sensing data) obtained from the first sensor module 203 and the second sensor module 205. For example, para. [0051], a second folding state 220 is a state in which the display side of the display device 201 and the input side of the input device 200 are arranged to have a specific angle (e.g., 90 degrees) therebetween. In the second folding state, a Y-axis of sensing data measured in the first sensor module 203 included in the display device 201 may have a negative value. In addition, a Y-axis of the sensing data measured in the second sensor module 205 included in the input device 200 may have a positive value), and 
provide a command to control the second processor based on the determined type of the movement of the electronic device and the determined arrangement state of the electronic device (para. [0059], the second processor 123 may deliver a determination result (e.g., sensing data) to the first processor 121. In addition, Fig.4, para. [0081-0084], in operation 407 when sensing data meet a predetermined condition (e.g., fourth folding state 240 in which the display device 160 is folded back to an input side of the input device 150), the input device 150 is switched to an external input mode. Accordingly, the first processor 121 may turn off the display device and may become inactive), and 
wherein the second processor is configured to perform a specified operation based on the command (para. [0084], the first processor 121 turns off the display device and becomes inactive).
Seo does not teach a display disposed across the first housing and the second housing.
Chun discloses a display disposed across the first housing and the second housing (Fig.4, a foldable electronic device 400 comprises a display panel including a first display 410 in a first housing part and a second display 420 in a second housing part. The first display 410 and the second display 420 may be formed in a functionally divided display (for example: a flexible display), para. [0091]).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Seo to include the teaching of Chun of providing a display panel including a first display in a first housing part and a second display in a second housing part. The motivation would have been in order to improve the user experience.
Regarding claim 2; Seo and Chun teach the electronic device of claim 1 as discussed above. Seo further teaches the first sensor comprises a first inertial sensor configured to detect movement corresponding to an axis, wherein the second sensor comprises a second inertial sensor configured to detect movement corresponding to an axis, wherein the first information comprises first sensing data detected by the first inertial sensor, and wherein the second information comprises second sensing data corresponding to the axis detected by the second inertial sensor (para. [0034], the sensor module 176 may include a gyro sensor, an acceleration sensor...The sensor module 176 comprises the first sensor module 203 and the second sensor module 205 which are configured to acquire sensing data (e.g., Y-axis sensing data), para. [0050-0053]).
	Seo does not explicitly teach that the inertial sensors configured to detect movement corresponding to a plurality of axes.
	Chun teaches the inertial sensors configured to detect movement corresponding to a plurality of axes (para. [0092,0099], the first sensor 415 and the second sensor 425 may be formed with a 6-axis sensor which includes a combination of a 3-axis acceleration sensor and a 3-axis gyroscope sensor).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Seo to include the teaching of Chun of forming the sensor with a 6-axis sensor. The motivation would have been in order to efficiently detect the movement of the first display and the second display.
Regarding claim 3; Seo and Chun teach the electronic device of claim 2 as discussed above. Seo does not teach when the first sensing data and the second sensing data have a similarity of a threshold value or greater, the first processor determines that the arrangement state of the electronic device is an unfolded state in which the first housing and the second housing form a first angle equal to or greater than a predetermined angle.
	Chun teaches when the first sensing data and the second sensing data have a similarity of a threshold value or greater (Fig.8, para. [0115], Chun discloses a method of calculating an angle between the first display and the second display by measuring a first angle between the first display against the ground and a second angle between the second display against the ground. The angle between the first display and the second display is determined by comparing the first angle and the second angle. If the first angle and the second angle is the same (i.e., the difference is lowest), it means that the angle between the first display and the second display is substantially zero (i.e., the electronic device is folded)), the first processor determines that the arrangement state of the electronic device is an unfolded state in which the first housing and the second housing form a first angle equal to or greater than a predetermined angle (Fig.17A, para. [0156], the electronic device is in a folded state (1710) and an unfold state (1720). It is understood that, in the folded state 1710, the first angle and the second angle are substantially the same. In the unfolded state 1720, the angle between the first display and the second display is greater than zero degree (e.g., 0 to 30 degrees). It is understood that, in the unfolded state, the difference between the first sensing data obtained from the first sensor and the second sensing data obtained from the second sensor is greater than a threshold corresponding to zero degree).
	The motivation is the same as the rejection of claim 2.
Regarding claim 8; Seo and Chun teach the electronic device of claim 2 as discussed above. 
Seo further teaches when the first sensing data and the second sensing data about at least one axis have a similarity less than a first threshold value (Fig.2, para. [0050-0053], Seo discloses four folding states (210 to 240). Seo discloses a method of measuring first Y-axis sensing data from the first sensor module 230 and second Y-axis sensing data from the second sensor module 205 to determine a relative orientation of the display device 201 and the input device 200. Similarity between the first sensing data and the second sensing data can be interpreted as a difference (or how close) between a magnitude of the first Y-axis sensing data and a magnitude of the second Y-axis sensing data. Seo discloses a first folding state 210 in which the display side of the display device 201 and the input side (e.g., a side having a keypad) of the input device 200 are folded to face each other. In this folding state, first Y-axis sensing data from the first sensor module 203 and second Y-axis sensing data from the second sensor module 205 would have the same magnitude of the acceleration of gravity. However, the Y-axis sensing data of the first sensor module 203 has a negative value while the second Y-axis sensing data of the second sensor module 205 has a positive value. In other words, in the first folding state 210, the first sensing data and the second sensing data have a highest similarity (i.e., substantially same magnitude) and highest symmetry (i.e., opposite direction). Similarly, in a fourth folding state 240, the similarity is highest (i.e., magnitudes of the first Y-axis sensing data and the second Y-axis sensing data are the same) and the symmetry is also highest) and a symmetry less than a second threshold value (Fig.2, para. [0051], in a second folding state 220, the first Y-axis sensing data has a magnitude less than the acceleration of gravity and has a negative value. Therefore, a symmetry of the first and second Y-axis sensing data in the second folding state 220 is less than that in the fourth folding state 240), the first processor determines that the arrangement state of the electronic device is an intermediate state in which the first housing and the second housing form a third angle that is greater than or equal to a second angle and is less than a first angle (Fig.2, the second folding state 220 is considered an intermediate state in which an angle between the display device 201 and the input device 200 (e.g., 90 degrees) is greater than that of the first folding state 210 (i.e., zero degree) and less than that of the fourth folding state 240 (i.e., 360 degrees)).
Seo does not teach a plurality of axis. Chun teaches a plurality of axis (see the analysis of claim 2 above). The motivation is the same as rejection of claim 2.
Regarding claim 10; Seo teaches the method of claim 9 as discussed above. The limitation of claim 10 is substantially similar to claim 3. Thus, claim 10 is rejected similar to claim 3.
Regarding claim 15; Seo teaches the method of claim 9 as discussed above. Seo further teaches the first information comprises first sensing data detected by the first sensor, wherein the second information comprises second sensing data detected by the second sensor, and wherein, when the first sensing data and the second sensing data about at least one axis have a similarity less than a first threshold value (Fig.2, para. [0050-0053], Seo discloses four folding states (210 to 240). Seo discloses a method of measuring first Y-axis sensing data from the first sensor module 230 and second Y-axis sensing data from the second sensor module 205 to determine a relative orientation of the display device 201 and the input device 200. A similarity between the first sensing data and the second sensing data can be interpreted as a difference (or how close) between a magnitude of the first Y-axis sensing data and a magnitude of the second Y-axis sensing data. Seo discloses a first folding state 210 in which the display side of the display device 201 and the input side (e.g., a side having a keypad) of the input device 200 are folded to face each other. In this first folding state, first Y-axis sensing data from the first sensor module 203 and second Y-axis sensing data from the second sensor module 205 would have the same magnitude as the magnitude of the acceleration of gravity . However, the Y-axis sensing data of the first sensor module 203 has a negative value while the second Y-axis sensing data of the second sensor module 205 has a positive value. In other words, in the first folding state 210, the first sensing data and the second sensing data have a highest similarity (i.e., substantially same magnitude) and highest symmetry (i.e., opposite direction). The similarity of the first sensing data and the second sensing data in the first folding state can be considered as a first threshold value. In the second folding state 220, Y-axis sensing data of the first sensor module is less than that in the first folding sate (para. [0051]). It means that similarity of the first sensing data and the second sensing data in the second folding state 220 is less than the similarity in the first folding state 210 (i.e., first threshold value)) and a symmetry less than a second threshold value (Fig.2, para. [0050], in first folding state 210, the first Y-axis sensing data of the first sensor module has a negative value similar to the acceleration of gravity while the second Y-axis sensing data of the second sensor module has a positive value. As such, a first symmetry of the first Y-axis sensing data and the second Y-axis sensing data in the first folding state is highest (i.e., the first and second Y-axis sensing data have similar magnitude and opposite direction). The first symmetry is considered as a second threshold value. In a second folding state 220, the first Y-axis sensing data has a magnitude less than the acceleration of gravity and has a negative value. Therefore, a second symmetry of the first and second Y-axis sensing data in the second folding state 220 is less than that in the fourth folding state 240 which is the second threshold value), the first processor determines that the arrangement state of the electronic device is an intermediate state in which the first housing and the second housing form a third angle that is greater than or equal to a second angle and is less than a first angle (Fig.2, the second folding state 220 is considered an intermediate state in which an angle between the display device 201 and the input device 200 (e.g., 90 degrees) is greater than a first angle in the first folding state 210 (i.e., zero degree) and less than a second angle in the fourth folding state 240 (i.e., 360 degrees)).
Seo does not teach a plurality of axis. Chun teaches a plurality of axis (see the analysis of claim 2 above). The motivation is the same as rejection of claim 2.
Claims 4,5,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub 2019/0033928 A1) in view of Chun et al. (US Pub 2017/0075640 A1) as applied to claims 3,10 above; further in view of Devine et al. (US Pub 2019/0370448 A1) and Kim (US Pub 2016/0381014 A1).
Regarding claim 4; Seo and Chun teach the electronic device of claim 3 as discussed above. Seo and Chun do not teach when the type of the movement of the electronic device is determined as vertically lifting up the electronic device with respect to a reference surface and the arrangement state is determined as the unfolded state, the first processor transmits a control command associated with user authentication to the second processor.
	Devine teaches when the type of the movement of the electronic device is determined as vertically lifting up the electronic device with respect to a reference surface, the first processor transmits a control command associated with user authentication to the second processor (para. [0322], Devine discloses a method of triggering an authentication process (e.g., biometric authentication) in response to sensor data indicative of movement of an electronic device, for example, a lifting of the device).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Seo and Chun to include the teaching of Device of triggering a biometric authentication process in response to a lifting of an electronic device. The motivation would have been in order to improve the user experience.
	Kim teaches when the type of the movement of the electronic device is determined as the arrangement state is determined as the unfolded state, the first processor transmits a control command associated with user authentication to the second processor (Fig.10, steps S1101 and S1102, in response to determining that an electronic device is unfolded, activating biometric information recognizer for performing a user authentication by using biometric information of user).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of triggering a biometric authentication in response to a lifting of an electronic device as taught by Seo, Chun, and Devine to include the teaching of Kim of activating a biometric authentication process in response to determining that an electronic device is unfolded. The motivation would have been in order to improve the user experience.
Regarding claim 5; Seo, Chun, Devine, and Kim teach the electronic device of claim 4 as discussed above. Seo and Chun do not teach an authentication module, wherein the second processor activates the authentication module based on the received control command and performs user authentication based on user information obtained through the authentication module.
	Kim teaches an authentication module (a biometric information recognizer 195, Fig.3), wherein the second processor activates the authentication module based on the received control command and performs user authentication based on user information obtained through the authentication module (Fig.10, step S1102, activating biometric information recognizer and performing user authentication by using biometric information of user). The motivation is the same as claim 4.
Regarding claim 11; Seo and Chun teach the method of claim 10 as discussed above. The limitation of claim 11 is substantially similar to claim 4. Thus, claim 11 is rejected similar to claim 4.
Regarding claim 12; Seo, Chun, Devine, and Kim teach the method of claim 11 as discussed above. The limitation of claim 12 is substantially similar to claim 5. Thus, claim 12 is rejected similar to claim 5.
Claims 16-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub 2019/0033928 A1) in view of Kim (US Pub 2016/0381014 A1).
Regarding claim 16; Seo teaches an electronic device, comprising: 
a housing (the electronic device comprises a housing, Figs.1-3) including a first housing (Fig.2, an electronic device comprises a first housing accommodating a display panel 210) and a second housing (Fig.2, a second housing accommodates an input device 200) rotatably connected to the first housing (Fig.2, para. [0048], the display device 201 rotates by 360 degrees relative to the input device 200 via a hinge connection portion); 
a first sensor disposed in the first housing (Figs.2,3; para. [0034,0049], first sensor module 203 (e.g., acceleration sensor) is included in the display device 201);
a second sensor disposed in the second housing (Figs.2,3; para. [0034,0049], second sensor module 205 (e.g., acceleration sensor) is included in the input device 200); 
a first processor (a second processor 123, Fig.3); and 
a second processor (a first processor 121), wherein the first processor is configured to: 
obtain, via the first sensor, first information about movement of the electronic device (Fig.3, para. [0027,0059], the second processor 123 receives sensing data from a sensor module 176 including the first sensor module 203), 
obtain, via the second sensor, second information about the movement of the electronic device (Fig.3, para. [0027,0059], the second processor 123 receives sensing data from a sensor module 176 including the second sensor module 205), 
determine a type of the movement of the electronic device based on at least one of the first information or the second information (para. [0049-0054], a folding state of the electronic device can be determined by using the sensing data from the sensor module which may include an acceleration sensor), 
determine an arrangement state of the electronic device associated with an angle formed by the first housing and the second housing based on a comparison of the first information and the second information (Fig.2, a folding state of the electronic device associated with an angle formed between the display panel 201 and the input device 200 can be determined by comparing sensing data (e.g., Y-axis sensing data) obtained from the first sensor module 203 and the second sensor module 205. For example, para. [0051], a second folding state 220 is a state in which the display side of the display device 201 and the input side of the input device 200 are arranged to have a specific angle (e.g., 90 degrees) therebetween. In the second folding state, a Y-axis of sensing data measured in the first sensor module 203 included in the display device 201 may have a negative value. In addition, a Y-axis of the sensing data measured in the second sensor module 205 included in the input device 200 may have a positive value), and 
provide a command to control the second processor based on the determined type of the movement of the electronic device and the determined arrangement state of the electronic device (para. [0059], the second processor 123 may deliver a determination result (e.g., sensing data) to the first processor 121. In addition, Fig.4, para. [0081-0084], in operation 407 when sensing data meet a predetermined condition (e.g., fourth folding state 240 in which the display device 160 is folded back to an input side of the input device 150), the input device 150 is switched to an external input mode. Accordingly, the first processor 121 may turn off the display device and may become inactive), and 
wherein the second processor is configured to perform a specified operation based on the command (para. [0084], the first processor 121 turns off the display device and becomes inactive).
Seo does not teach a camera for user authentication.
Kim teaches a camera for user authentication (para. [0019], Kim discloses a foldable electronic device comprising an iris recognizing camera for performing user authentication).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Seo to include the iris recognizing camera of Kim. The motivation would have been in order to provide a secure method of authentication.
Regarding claim 17; Seo and Kim teach the electronic device of claim 16 as discussed above. Seo does not teach a main display disposed on a first surface of the housing across the first housing and the second housing; and an auxiliary display disposed on a second surface of the housing.
	Kim teaches a main display disposed on a first surface of the housing across the first housing and the second housing; and an auxiliary display disposed on a second surface of the housing (Figs.1A and 1B, Kim discloses a foldable display unit comprising a first display panel disposed on a first surface of a housing of the electronic device and a second display panel disposed on a second surface of the housing).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Seo to include the teaching of Kim of providing a display panel including a first display in a first housing part and a second display in a second housing part. The motivation would have been in order to improve the user experience.
Regarding claim 18; Seo and Kim teach the electronic device of claim 16 as discussed above. Seo further teaches the first processor comprises a sensor hub (para. [0026], the second (auxiliary) processor 123 includes a sensor hub processor), and wherein the second processor comprises an application processor (AP) (para. [0026], the first (main) processor 121 includes an application processor (AP)).
Regarding claim 20; Seo and Kim teach the electronic device of claim 16 as discussed above. Seo does not teach the specified operation includes activating the camera and performing user authentication.
	Kim teaches the specified operation includes activating the camera and performing user authentication (Fig.10, steps S1101 and S1102, in response to determining that an electronic device is unfolded, activating biometric information recognizer for performing a user authentication by using biometric information of user).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Seo to include the teaching of Kim of activating a biometric authentication process in response to determining that an electronic device is unfolded. The motivation would have been in order to improve the user experience.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub 2019/0033928 A1) in view of Kim (US Pub 2016/0381014 A1) as applied to claim 16 above; further in view of Devine et al. (US Pub 2019/0370448 A1).
Regarding claim 19; Seo and Kim teach the electronic device of claim 16 as discussed above. Seo further teaches the arrangement state of the electronic device includes at least one of an unfolded state (a third (or fourth) folding state 230 (or 240), Fig.2), a folded state (a first folding state 210), and an intermediate state (a third folding state 220).
Seo and Kim do not teach the type of the movement of the electronic device includes a lifting-up movement.
	Devine teaches the type of the movement of the electronic device includes a lifting-up movement (para. [0322], Devine discloses a method of triggering an authentication process (e.g., biometric authentication) in response to sensor data indicative of movement of an electronic device, for example, a lifting of the device).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Seo and Kim to include the teaching of Device of triggering a biometric authentication process in response to a lifting of an electronic device. The motivation would have been in order to improve the user experience.
Allowable Subject Matter
Claims 6,7,13,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach “when first first sensing data and first second sensing data about a first axis of the plurality of axes have a similarity of a first threshold value or greater and second first sensing data and second second sensing data about a second axis have a symmetry of a second threshold value or greater, the first processor determines that the arrangement state of the electronic device is a folded state in which the first housing and the second housing form a second angle less than a predetermined angle” as recited in claims 6 and 13.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691       

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691